Case: 21-60405     Document: 00516461379         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-60405                  September 6, 2022
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk
   Hmayak Samsonyan,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A095 198 837


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Hmayak Samsonyan, a native and citizen of Armenia, petitions for
   review of the decision by the Board of Immigration Appeals (BIA) denying
   his motion to reopen and remand and affirming the denial by an immigration
   judge (IJ) of his applications for adjustment of status and waiver of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60405      Document: 00516461379          Page: 2    Date Filed: 09/06/2022




                                    No. 21-60405


   inadmissibility. Samsonyan first raises a new claim, contending that his
   notice to appear was invalid because it failed to include the date and time of
   his removal proceedings. See Niz-Chavez v. Garland, 141 S. Ct. 1474, 1484-
   86 (2021); Pereira v. Sessions, 138 S. Ct. 2105, 2109-10 (2018). Further, he
   argues that the BIA failed to properly apply the law to the facts of his case
   and that he sufficiently proved exceptional circumstances warranting the
   grant of his applications. Because the BIA agreed with the IJ’s conclusion
   and adopted its decision, we review both the BIA’s decision and the IJ’s
   decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
          As an initial matter, we must consider our jurisdiction, sua sponte if
   necessary. See Zhao v. Gonzales, 404 F.3d 295, 302 (5th Cir. 2005); Mosley v.
   Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We lack jurisdiction to review
   discretionary decisions under the immigration statutes.          See 8 U.S.C.
   § 1252(a)(2)(B)(ii). The decision to grant or deny applications for waiver of
   inadmissibility and adjustment of status is left to the discretion of the
   Attorney General, and, therefore, we lack jurisdiction to review the denial of
   these applications. See 8 U.S.C. § 1182(h); 8 U.S.C. § 1255(a); Martinez v.
   Mukasey, 519 F.3d 532, 541-42 (5th Cir. 2008); Hadwani v. Gonzales, 445 F.3d
   798, 800 (5th Cir. 2006).
          Samsonyan appears to raise a challenge to the BIA’s application of
   law, arguing that the BIA erred by determining that, even if Samsonyan could
   establish eligibility for a waiver of removal, the IJ properly declined to
   exercise discretion to grant adjustment of status. To the extent that this issue
   amounts to a question of law and not a challenge to the IJ’s discretionary
   decision, it lacks merit. See Hadwani, 445 F.3d at 800. The BIA did not err
   by deciding that the IJ had legal authority to deny the application as a matter
   of discretion. See id.




                                          2
Case: 21-60405      Document: 00516461379          Page: 3    Date Filed: 09/06/2022




                                    No. 21-60405


          As to Samsonyan’s Pereira claim, he concedes that he failed to raise
   this issue before the BIA or IJ. We lack jurisdiction to consider an issue when
   an applicant has failed to exhaust it by raising it in the first instance before
   the BIA. See § 1252(d); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); see
   also Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009). While a motion to
   reopen is generally not required to satisfy the exhaustion requirements of
   § 1252(d), when “exceptional circumstances” give rise to a new claim after
   the BIA has rendered its decision, the petitioner must present the new claim
   to the BIA by means of a motion to reopen before it can be considered
   exhausted. Omari, 562 F.3d at 320. Because Samsonyan did not do so, his
   claim is unexhausted, and we lack jurisdiction to review it.
          Accordingly, Samsonyan’s petition for review is DISMISSED for
   lack of jurisdiction in part and DENIED in part.




                                          3